Marshall, Ch. J.
delivered the opinion of the court as follows:
This suit was instituted on a bond taken in pursu*175anee of the original embargo act, with a condition that the cargo of the schooner Mary, a sea-letter vessel* should be relanded in the port' of EaBt Portland, or some other port of the United States, “the dangers of the seas-only excepted. ”
Her cargo was not relanded within the United States, but was carried to-Porto Rico and sold. The defendants allege that, they were driven by stress of weather into Porto Rico, where the cargo was landed by order of the government; and they insist that the case is within the exception contained in the condition of the bond. The circuit court instructed the jtiry that, if they believed the testimony, it was sufficient in law, to bar the action. To this opinion the counsel for the United States excepted; and its propriety is now to, be considered.
The improbability of the allegations made by the defendants is no longer the subject of inquiry. The jury have verified them, and the court must receive them as true. Th.e testimony is, that the Mary was driven by tempestuous weather into a foreign port. That, while prosecuting her, voy age, she encountered weather which so disabled both the crew and vessel, and put her in such a situation that, to escape Nantucket Shoals, “ she was obliged to change her course, and endeavour to gain a southern port.” She changed her course and bore for Charleston. But such; was the condition of th| crew and of the vessel, and so severe and so adversfe were the winds, that she “ could not make Charleston, nor any other port of the United , States, and was obliged to bear away for the West Indies, to obtain relief.”
The vessel, then, was driven into Porto Rico by the cause which forms the exception in the condition of the bond, and if the cargo had been lost at the mouth of the harbour, instead of entering the port, all would admit that the penalty of the bond had hot been incurred. But it is contended that the dangers of the seas terminated on entering the port, and that no sufficient cause is shown for not bringing back the cargo to the United States.
*176The caso states tbatthegpveiTídríof Porto Ricofeswed-an-order that the .cargo should he landed and sold, “ with which order the .captain was? obliged, to comply,”"
As this ca.se iá stated, the Maty was driven into Porto Rico, aid the sale Of her cargo* while there,was inevitable. The dangers of the sea placed her;in a situation'which, put, it ,oiit of-the power qf the'.owners tp r'eland her cargo within the' United States. The obligor»,, then* were prevented,c.hy the dangers, of the seas,from complying with the condition of the bond ; for an effect, which -proceeds inevitably, and of absolute necessity from a specified cause, ;must be ascribed to that cause.. •
Tt is-the unanimous opinion of this court that there is'rio.' error in the proceedings of the circuit court, and that the judgment be affirmed*